DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment, filed 30 August 2021 has been reviewed and entered.  The status of the claims is as follows:
Amended:
1, 6, 15, 16, 17, 20, 21
Withdrawn:
2, 6, 7, 9-11, 13, 14, 18, 19, 22-24
Canceled:
3, 4
New:
25
Pending:
1, 2, 5-25
Presented for examination:
1, 5, 8, 12, 15-17, 20, 21, and 25

07 August 2020.
This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive.
The objections and rejections that have been overcome by Applicant’s response are withdrawn.
Regarding the specification objection (Remarks page 10-11), Applicant argues para. 0043 supports “a front and back stabilization element of stronger compression or greater rigidity than a contiguous area of the garment,” and particularly, “stronger compression or greater rigidity.” This is not persuasive because this disclosure is not found in para. 0043. Para. 0043 discloses the stabilizing element 116 (which Examiner believes Applicant intends to be equivalent to the claimed “stabilization element”) comprises a compression element or a rigid element, but does not make any sort of comparison between the compression or rigidity of the stabilizing element and the contiguous area of the garment, as set forth in claim 20. Therefore, the specification objection and new matter rejection stand.
The arguments to the Adelman references are moot in view of the new grounds of rejection below (Remarks page 13-15).

In light of the above, the rejection is believed to be proper.

Drawings
The drawings were received on 30 August 2021.  These drawings are acceptable to enter but do not overcome the deficiencies detailed below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 20:	“a back comprising on one lateral side of the garment only an exterior fastener” and particularly the limitation “only” which is not found in the originally filed disclosure, and figures 1A and 1B show fasteners 130 and 150 on both lateral sides of the garment and the center of the garment (please note that the specification does not distinguish between an exterior fastener and any other fastener).
Claim 20:	“a breast support structure on one lateral side of the garment only and a closely fitting element in the breast area of the opposite lateral side of the garment” and particularly “a breast support structure” and “a closely fitting element” which are not found in the originally filed disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 20:	“a front and back stabilization element of stronger compression or greater rigidity than a contiguous area of the garment,” and particularly, “stronger compression or greater rigidity”  The disclosure is silent as to these properties of the stabilizing element.
Claim 20:	“a back comprising on one lateral side of the garment only an exterior fastener” and particularly the limitation “only” which is not found in the originally filed disclosure, and figures 1A and 1B show fasteners 130 and 150 on both lateral 
Claim 20:	“a breast support structure on one lateral side of the garment only and a closely fitting element in the breast area of the opposite lateral side of the garment” and particularly “a breast support structure” and “a closely fitting element” which are not found in the originally filed disclosure.

Claim Objections
Claim 20 is objected to because of the following informalities:  insert –exterior—before “fastener” in line 5.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  replace “a garment back” with –the garment back—unless a second garment back is being introduced.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  claim 25 ends in a semicolon and not a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
Claims 20, 1, 5, 8, 12, 15-17, 21, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following is new matter.
Claim 20:	“a front and back stabilization element of stronger compression or greater rigidity than a contiguous area of the garment,” and particularly, “stronger compression or greater rigidity”  The disclosure is silent as to these properties of the stabilizing element.
Claim 20:	“a back comprising on one lateral side of the garment only an exterior fastener” and particularly the limitation “only” which is not found in the originally filed disclosure, and figures 1A and 1B show fasteners 130 and 150 on both lateral sides of the garment and the center of the garment (please note that the specification does not distinguish between an exterior fastener and any other fastener).
Claim 20:	“a breast support structure on one lateral side of the garment only and a closely fitting element in the breast area of the opposite lateral side of the garment” and particularly “a breast support structure” and “a closely fitting element” which are not found in the originally filed disclosure.
Claims 1, 5, 8, 12, 15-17, 21, and 25 are rejected for depending from rejected claim 20.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 1, 5, 8, 12, 15-17, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rendered indefinite for twice reciting “one lateral side” followed by “the one lateral side,” because it is unclear to which of the two lateral sides “the one lateral side” is referring.
Claim 16 is rendered indefinite for reciting “one side.” To which seven previously recited sides is “one side” referring?
Claims 1, 5, 8, 12, 15-17, 21, and 25 are rejected for depending from rejected claim 20.

Claim Rejections - 35 USC § 103

Claims 20, 1, 5, 8, 12, 15-17, 21, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothman (US 20040143885 A1) in view of Berkis (US 2748517 A).


a garment (tank top/undershirt 10) comprising at least one of a front and a back (front 10A and back 10B);
below a breast area of the garment a front and back stabilization element (elastic chest band 15) and further comprising a breast support structure on one lateral side of the garment only (Applicant’s disclosure is silent as to a breast support structure and a “structure” is a broad recitation; therefore, broadly, the fold down flap or a portion thereof on the left side of fig 2 is interpreted as the breast support structure) and a closely fitting element in the breast area of the opposite lateral side of the garment (Applicant’s disclosure is silent as to a closely fitting element and an “element” is a broad recitation; therefore, broadly, the fastened flap or a portion thereof on the right side of fig 2 is interpreted as the closely fitting element; furthermore, Applicant is reminded that “closely fitting” is an intended use recitation that relies upon the end user to select a garment that fits as Applicant intends).
Rothman does not disclose comprising on one lateral side of the garment only an exterior fastener configured to receive an independent, interchangeable, exterior attachable accessory, and wherein the fastener is selected from the group consisting of a hook fastener, an S hook fastener, a snap fastener, an elastic fastener, a zipper fastener, a button fastener, a loop fastener, a magnetic fastener, a frog fastener, a slide fastener, a pressure fastener, adhesive, medical adhesive, and a mating hook and loop pressure closure type fastener;

Berkis teaches a similar garment (sweater 10) including on one lateral side of the garment only an exterior fastener (snap fasteners 14) configured to receive an independent, interchangeable, exterior attachable accessory (capable of receiving and intended to receive accessory/ applique 16), and wherein the fastener is selected from the group consisting of a hook fastener, an S hook fastener, a snap fastener (col 1 line 65-70), an elastic fastener, a zipper fastener, a button fastener, a loop fastener, a magnetic fastener, a frog fastener, a slide fastener, a pressure fastener, adhesive, medical adhesive, and a mating hook and loop pressure closure type fastener;
an independent, interchangeable exterior accessory module (fig 2) comprising an accessory body (applique 16) and an accessory fastener corresponding said exterior fastener on the one lateral side of the garment (button heads 15, see col 1 line 65-70 and fig 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the garment of Rothman with the exterior fastener and accessory module of Berkis for the purpose of ornamentation (Berkis col 1 line 15-20).
Rothman does not disclose the front and back stabilization element of stronger compression or greater rigidity than a contiguous area of the garment and configured to hold the front and a back of the garment closely to a body of a user below the breast area.


As to claim 1, Rothman as modified discloses the garment of claim 20 further comprising a garment back and a neckline configured to withstand gaping (capable of withstanding gaping, such as when the user chooses a garment that fits them as intended).

As to claim 5, Rothman as modified discloses the garment of claim 1 wherein at least one of a neck edge, an armhole edge, and the front and back stabilization element below the breast area comprises elastic (Rothman 15 is elastic, see abstract).

As to claim 8, Rothman as modified discloses the garment of claim 21 wherein the strap is one of elastic and non- elastic (the strap is necessarily either elastic or non-elastic) and is selected from the group consisting of fixed, adjustable, detachable, and removable (the strap is necessarily fixed or adjustable, detachable or removable).

As to claim 12, Rothman as modified discloses the garment of claim 1 wherein the garment has a vertical extension selected from the group consisting of immediately 

As to claim 15, Rothman as modified discloses the accessory module of claim 20 wherein the accessory body is selected from the group consisting of a decorative panel (Berkis 16), a decorative object (Berkis 16), and an object (Berkis 16).  

As to claim 16, Rothman as modified discloses the accessory module of claim 15, wherein the accessory body extends across an area selected from the group consisting of one lateral side of a vertical front of the garment (this is the result of the modification presented in the rejection of claim 20 above), one lateral side of a horizontal front of the garment (this is the result of the modification presented in the rejection of claim 20 above), only one shoulder of the garment (this is the result of the modification presented in the rejection of claim 20 above), and diagonally across a portion of the front of the garment (this is the result of the modification presented in the rejection of claim 20 above), from the one shoulder of the garment on one side to a point below an armhole opening on an opposite side.  

As to claim 17, Rothman as modified discloses the accessory module of claim 15, wherein the accessory module is detachable (Berkis col 1 line 65-70) and is selected from the group consisting of an over-shoulder panel, an empire waist panel, a ruffle, a smocking, a ruching, a panel (Berkis 16), shaped fabric (Berkis 16), stitched fabric, gathered fabric, and bubble fabric.

As to claim 21, Rothman as modified discloses the garment of claim 20 further comprising a strap (Rothman’s shoulder straps 5).

As to claim 25, Rothman as modified discloses the garment of Claim 20 further comprising a fold-down flap (flap 8A and/ or 8B) adjacent to at least one of a neckline opening of the garment (fig 2) and an arm opening of the garment (fig 2) wherein the fold-down flap is attached to the garment on one lengthwise side of the flap (proximate 15 as shown in fig 4) and open on another lengthwise side of the flap (proximate 4 as shown in fig 4) and is configured to hide an exterior fastener on the garment when the fastener is not in use (capable of hiding an exterior fastener such as 1, when the flap is fastened and fastener 4 covers 1);

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732